                          United States District Court
                                    for the
                          Southern District of Florida

Javier Barrios and Liliana Mariela     )
Pato, Plaintiffs,                      )
                                       )
v.                                     ) Civil Action No. 19-24407-Civ-Scola
                                       )
 Kevin K. McAleenan and others,        )
 Defendants.
             Order on the Plaintiffs’ Emergency Motion for TRO
      Now before the Court is the Plaintiffs’ emergency motion for a temporary
restraining order or a preliminary injunction. (ECF No. 4.) This matter was
before the Court for a hearing on October 25, 2019. After considering the written
submissions, argument of counsel, and the relevant legal authorities, the motion
is denied for the following reasons.
      First, under the visa waiver program, Barrios has waived his rights to
contest his removal.
      Second, this Court does not have jurisdiction to contest the execution of
his removal.
      Third, even the Court had jurisdiction to contest Barrios’s removal, he has
not demonstrated that he will be irreparably harmed by his removal. Barrios
needs to return to Argentina in order to become a legal permanent resident of
the United States because he needs to undergo “consular processing” at a
consular post abroad.
      Fourth, this suit is improper because it constitutes a challenge to the
Defendants’ discretion, and there is no evidence showing that the Defendants’
exercised that discretion in an arbitrary and capricious manner.
      Therefore, the Court denies the Plaintiff’s emergency motion (ECF No. 4)
and orders the clerk to close the case. Any pending motions are denied as moot.
The Court is not granting a stay of this order pending an appeal to the Eleventh
Circuit. However, the Court grants a stay of his removal until November 8, 2019
at 12:00 P.M. so that the Plaintiffs can seek a further stay from the Eleventh
Circuit Court of Appeals. This Court retains jurisdiction of the case to enforce
the stay order.




                                                  (Continued on following page)
Done And Ordered at Miami, Florida on October 25, 2019.

                                  ________________________ ______
                                  Robert N. Scola, Jr.
                                  United States District Judge
